Citation Nr: 0627981	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  04-26 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether a clear and unmistakable error (CUE) was made in not 
assigning a separate compensable evaluation for each ear for 
tinnitus.  


REPRESENTATION

Veteran represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from December 1941 to October 
1945.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in March 2003 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Sioux Falls, South Dakota.  


FINDINGS OF FACT

1.	In May 1993, the RO granted service connection for 
tinnitus and assigned a single 0 percent disability 
evaluation.

2.	In a November 15, 1993 rating decision, the RO assigned a 
single 10 percent disability evaluation for the veteran's 
service-connected tinnitus disorder.  

3.	In January 2003, the veteran's representative claimed CUE 
in the November 15, 1993 rating decision, arguing that 
separate 10 percent evaluations should have been assigned for 
each ear for tinnitus.  

4.	The RO's assignment of a single 10 percent disability 
evaluation for tinnitus in the November 15, 1993 rating 
decision was in accordance with the VA regulation in effect 
at that time.


CONCLUSIONS OF LAW

1.	The November 15, 1993 RO rating decision is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 
20.201, 20.302 (2005).

2.	The November 15, 1993 RO rating decision does not contain 
clear and unmistakable error.  38 C.F.R. § 4.87, Diagnostic 
Code 6260 (prior and subsequent to June 13, 2003); 38 C.F.R. 
§ 3.105(a) (2005).  

3.	There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for the veteran's service-
connected tinnitus.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (prior and subsequent to June 
13, 2003); Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 
2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In January 2003, the veteran claimed that the RO committed 
CUE in November 1993 by failing to assign separate 
compensable evaluations for his service-connected tinnitus.  
The RO denied the veteran's claim in a March 2003 rating 
decision because under Diagnostic Code (DC) 6260 there is no 
provision for assignment of a separate 10 percent evaluation 
for tinnitus of each ear.  The veteran appealed that decision 
to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

Regarding CUE, CAVC has stated that "CUE is a very specific 
and rare kind of 'error.'  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error . . ."  See Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  See also Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); Bustos v. West, 179 F.3d 1378 (Fed. 
Cir. 1999) (expressly adopting the "manifestly changed the 
outcome" language in Russell).

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  38 
C.F.R. § 4.87, Diagnostic Code 6260.  There is no legal basis 
upon which to award separate schedular evaluations for 
tinnitus in each ear.  There is therefore nothing in the 
record that would compel a conclusion, to which reasonable 
minds could not differ, that separate 10 percent ratings for 
each ear was warranted.  So the Board finds that the veteran 
has not raised a valid claim of CUE - his appeal must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The provisions of the Veterans Claims Assistance Act have no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002). 


ORDER

The appeal as to whether there was clear and unmistakable 
error in a November 15, 1993 rating decision, which assigned 
a single 10 percent rating rather than separate compensable 
evaluations for each ear for tinnitus, is denied.



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


